Dissenting Opinion.
Bermudez, C. J.
The plaintiff having fully made out her claim and thereby fixed a liability on the defendant, it became incumbent upon him, under his pleas, to have established conclusively an exoneration.
*638Conceding the propositions of law for which, he contends, it was Ms duty to have made his defense not only morally^ probable but legally certain, particularly under the circumstances like those presented in this controversy, in’which the mouth of the only person who could have opposed contradiction is sealed in death. The evidence adduced at best makes the defense conjectural only.
I concur in the dissenting opinion of Mr. Justice Foche, which amplifies these views.
I think thejflaintiff should recover.